Citation Nr: 1759154	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  15-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board acknowledges that the Veteran requested a Board hearing in this appeal.  While he was not afforded a hearing, the Board finds no prejudice to the Veteran in proceeding here as the benefits sought are being granted in full.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all the issues before the Board, further discussion of the VCAA is not necessary at this time.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, an August 2013 VA audiology examination report reflects that the Veteran was diagnosed with bilateral hearing loss as defined by VA and with tinnitus.  Id.  In addition, the Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the Veteran has met the current disability requirement for both bilateral hearing loss and tinnitus.

Regarding an in-service event, the Veteran reported exposure to noise during service.  In service, the Veteran's military occupational specialty (MOS) was medical corpsman.  In his December 2013 notice of disagreement, the Veteran explained that he was trained on normal weapons during service.  Notably, the Veteran's service treatment records (STRs) appear to have been destroyed by fire.   In this circumstance, when a Veteran's STRs are unavailable through no fault of his own, VA's duty to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252   (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In light of that, the Board finds no reason to doubt the Veteran's assertions of noise exposure and concedes exposure to noise during service.

Regarding hearing loss, the August 2013 VA examiner opined that it was less likely than not that hearing loss was related to service.  As rationale, the examiner noted that the Veteran's MOS was that of a medical corpsman, which has a low probability of noise exposure.  The examiner also stated that the Veteran's configuration was not typical for noise-induced hearing loss.

The Board finds this opinion of minimal probative value.  Notably, the opinion does not consider the Veteran's statements that he began to experience decreased hearing in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the rationale solely discusses the Veteran's MOS as a medical corpsman, but it does not discuss the Veteran's statements that he experienced noise exposure during basic training when he was trained on a host of weapons.  See Notice of Disagreement.  For those reasons, the Board finds the VA examiner's opinion minimally probative.

On the other hand, the Veteran provided a record from Dr. M.S., Au.D.  She explained that the Veteran reported noise exposure during basic training, when was trained on a host of weapons without any hearing protection.  She concluded that it is at least as likely as not that hearing loss can be attributed to acoustic trauma during service.  While there is rationale is not extensive, the opinion is based on an analysis of the evidence of record, which was accurately recorded, and is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the opinion is at least of some probative value.

Given the above, the medical evidence is at least of equally probative value regarding whether bilateral hearing loss is related to in-service noise exposure.  Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the bilateral hearing loss is related to service. 

Regarding tinnitus, the August 2013 VA examiner stated that it is at least as likely as not that tinnitus is related to the Veteran's hearing loss, which was related to post-service employment.

The Board finds this opinion of minimally probative value.  This opinion does not take into account the Veteran's statement that he began to notice ringing in the ears within a year of service, which he relayed at the August 2013 VA examination.  See Dalton, 21 Vet. App. 23; Hensley, 5 Vet. App. at 159.  As the examiner did not discuss the Veteran's credible statement that he began experiencing ringing in the ears within a year of service, the opinion is of minimal probative value.

On the other hand, Dr. M.S. opined that it was at least as likely as not that tinnitus was due to exposure to acoustic trauma in service.  She noted that the results of audiometric testing revealed such and the Veteran began experiencing ringing in the ears very shortly after his separation from service.  While the rationale is not extensive, the opinion is based on an analysis of the evidence of record, which was accurately recorded, and is therefore entitled to some probative weight.  See Monzingo, 26 Vet. App. at 106 (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo, 25 Vet. App. at 294 (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the opinion is at least of some probative value.

Given the above, the medical evidence is at least of equally probative value regarding whether tinnitus is related to in-service noise exposure.  Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the tinnitus is related to service. 

As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus are warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


